United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ____________

                                  No. 96-1351
                                 ____________


Gloria Coleman,                       *
                                      *
                  Appellee,           *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Nurse Ruth Rahija, Nurse at           * Southern District of Iowa
IMCC - Oakdale,                       *
                                      *
                  Appellant.          *

                                 ____________

                    Submitted:    October 22, 1996

                        Filed:     June 5, 1997
                                 ____________

Before RICHARD S. ARNOLD, Chief Judge, and FLOYD R. GIBSON and
      McMILLIAN, Circuit Judges.
                              ____________


McMILLIAN, Circuit Judge.


      Gloria Coleman brought this action in the United States District
Court for the Southern District of Iowa, pursuant to 42 U.S.C. § 1983,
claiming that Ruth Rahija was deliberately indifferent to her serious
medical needs in violation of her Eighth Amendment right to be free from
cruel and unusual punishment.   Rahija now appeals from the district court’s
final order, following a bench trial, holding that Rahija was deliberately
indifferent to Coleman’s serious medical needs and awarding Coleman $1,000
in compensatory damages and $3,500 in punitive damages.     Coleman v.




                                     -1-
Rahija,       No. 4-91-CV-50260 (S.D. Iowa Jan. 2, 1996) (Coleman).                    For
reversal, Rahija argues that the district court erred in finding that (1)
Coleman had a serious medical need; (2) Rahija had sufficient knowledge of
Coleman’s        serious   medical    need   to    justify   a   finding   of   deliberate
indifference; (3) Coleman suffered actual harm as a consequence of Rahija’s
actions; and (4) Rahija’s conduct was sufficiently callous to support an
award of punitive damages.           For the reasons discussed below, we vacate the
award of punitive damages and affirm the order of the district court on the
remaining issues.


                                       I. Background
            The factual background is primarily based on the findings of the
district court.       Id. at 1-10.     On January 15, 1991, Coleman, an inmate, was
transferred from the Iowa Correctional Facility for Women in Mitchellville,
Iowa, to the Iowa Medical and Classification Center (IMCC) in Oakdale,
Iowa.       At that time, Coleman was twenty-eight years old and approximately
seven months pregnant.         She was transferred to IMCC to facilitate closer
monitoring of her pregnancy.            Rahija was a registered nurse employed by
        1
IMCC.


            Upon Coleman’s arrival at IMCC, the IMCC Health Services Department
(Health Services) conducted a “health screen” and documented Coleman’s
health history, including the fact that Coleman had five prior pregnancies.
Dr. Timothy Pflederer, a Health Services physician, conducted a routine
physical examination of Coleman on January 23, 1991, and noted in his
examination notes




        1
      In her answer, Rahija asserted qualified immunity as an
affirmative defense but failed to argue it in the district court.
She also failed to make a qualified immunity argument to this
court.

                                             -2-
that Coleman had a long history of problematic pregnancies.                          In 1980,
Coleman prematurely delivered twins who were either stillborn or died
shortly after birth.        Of Coleman’s subsequent four pregnancies, three
involved precipitous labors lasting less than one hour and one resulted in
a premature delivery.       Based on this information, Dr. Pflederer referred
Coleman to the University of Iowa Hospitals and Clinics Obstetrical Unit
(the University) for an evaluation.             On January 30, 1991, Dr. Katherine
Stevenson, a University resident physician, examined Coleman and discovered
that her cervix was one to two centimeters dilated.                        She reported that
Coleman’s obstetric history was “significant” and recommended that Coleman
remain at IMCC due to its proximity to the University and Coleman’s history
of pre-term deliveries.


       On January 31, 1991, a notation was made in the Health Services
records that Coleman had been examined at the University and was to remain
at   IMCC   until   after   the    baby   was      born.     On     February   2,   1991,    at
approximately 8:45 a.m., Coleman awoke and went to Health Services,
complaining that her “water” was “leaking.”                    A Health Services nurse
examined Coleman and determined that Coleman’s amnion had not ruptured.
Instead, the nurse determined that Coleman was experiencing normal mucous
vaginal     discharge   which     commonly    occurs       during    the    later   stages   of
pregnancy.    The nurse gave Coleman sanitary napkins and instructed her to
notify Health Services if her condition worsened.
       On February 14, 1991, Coleman returned to Health Services complaining
that she “had a bloody show.”          At that time, Health Services transferred
Coleman to the University for an examination.                 The University physicians
determined that Coleman was not in active labor but noted that her cervix
was dilated one to two centimeters and she was having minimal contractions.
The University physicians instructed Health Services to return Coleman to
the University if




                                             -3-
her contractions became painful, regular, and separated by ten minutes or
less.2


         On February 15, 1991, Coleman awoke early in the morning and noticed
some spotting of blood.      She complained of bleeding, back pain, and stomach
pain to a guard, who sent her to Health Services.                 She notified Health
Services of the spotting and decided not to attend her required school
classes that day.      At approximately 10:30 a.m., Coleman again reported to
Health Services complaining of more bleeding and back pain.                  Although
Coleman denied being terribly uncomfortable, Coleman’s symptoms were
recognized signs of labor and led the IMCC nursing staff to call the
University.      Dr.    Alvina   Driscoll,     a   University   resident   physician,
determined that the bleeding was likely due to cervical changes and was not
a   concern   unless    it   increased   or    was   associated    with   cramping   or
contractions.    The IMCC nursing staff recorded in Coleman’s medical chart
that she was to be monitored for increased bleeding or signs of labor.               The
bleeding was to be monitored by inspecting Coleman’s sanitary napkins.
Coleman returned to Health Services at approximately 2:00 p.m. to complain
of more bleeding and show a nurse a sanitary napkin with blood on it.
After looking at the sanitary napkin, the nurse threw it in the garbage.



         At approximately 7:00 p.m., Coleman was watching television when she
stood to use the bathroom and felt an extreme pain in her lower abdomen
causing her to double over.       Coleman’s pain began to subside when another
inmate, Felicia Allen, attempted to comfort her.                Sometime thereafter,
Coleman went to Health Services and was seen by Rahija, who had come on
duty at 3:00 p.m.        Without taking Coleman’s vital signs, performing a
vaginal examination, or




      2
      Under IMCC’s policy, a pregnant woman is transferred to the
University when she is in active labor. Brief for Appellant at 10.

                                         -4-
attempting to monitor the baby’s heart tones, Rahija sent Coleman back to
her living unit and told her to return when the contractions were six to
seven minutes apart.


         At approximately 9:30 p.m., Coleman’s pain worsened.    She returned
to Health Services and reported to Rahija that she was still bleeding, she
hurt “down there,” pointing to her abdomen, and her contractions were six
minutes apart.         Rahija placed her hands on the exterior of Coleman’s
abdomen and noted that she was unable to feel any contractions.3       Rahija
monitored the baby’s heart tones, which were 142 beats per minute.     At that
time, Coleman denied experiencing low back pain or rupturing of her amnion.
Despite concluding that Coleman was in “possible early labor,” Rahija sent
Coleman back to her living unit and instructed her to return to Health
Services if the bleeding increased or the contractions increased in
severity or regularity.
         Following Rahija’s instructions, Coleman returned to her living
     4
unit.        Coleman sat on the edge of her bed in increasing pain until 11:25
p.m., when she began to scream from the intense pain and moved to the
cement floor, where she laid in a fetal position.      A correctional officer
allowed Allen and another inmate to enter Coleman’s living unit to attempt
to calm her by talking to her and rubbing her back and stomach.


         At that point, a correctional officer called Health Services to
summon Rahija and Grace Schwickerath, also a registered nurse,




         3
      Health Services did not have any equipment to monitor
Coleman’s contractions, and Rahija was not qualified to perform a
vaginal examination of Coleman to monitor any cervical changes.
         4
      Notably, at no time prior to her transfer to the University
at approximately 11:45 p.m. on February 15, 1991, did Coleman
receive the assistance of a wheelchair.

                                        -5-
to attend to Coleman.         When they arrived, Coleman stated that she was in
pain and felt “like pushing.”              The nurses observed that Coleman appeared
to be “bearing down.”         Both nurses placed their hands on the exterior of
Coleman’s abdomen and were unable to feel any contractions.                    One of the
nurses monitored the baby’s fetal heart tones, which were 120 beats per
minute.     The nurses asked Coleman to stand to allow them to inspect her
sanitary    napkin.          As    Coleman     stood,    she    “grunted”   and   expelled
approximately 15cc of dark red blood.            Coleman’s sanitary napkin indicated
that she had been spotting previously.              Coleman stated that she “should go
ahead [and] just have this baby [and] that would teach you for not
listening.”     Id. at 9.5         At that point, the nurses agreed that Coleman
should be transported to the University and Schwickerath went to make the
necessary arrangements.           Rahija stayed with Coleman and noted that Coleman
was probably in premature labor.             However, Schwickerath noted that Coleman
was in “questionable labor.”            Id.


      At approximately 11:45 p.m., Coleman was transported from IMCC to the
University.          While    transporting          Coleman,    the   attending    medical
professionals repeatedly called Coleman’s name to prevent her from falling
asleep.    Coleman constantly felt the urge to push and, sometime during the
ride, expelled another 20cc of blood.                   Shortly after arriving at the
University, Coleman delivered a premature baby boy at 12:20 a.m. on
February 16, 1991, although she was later unable to remember the delivery.
Neither    Coleman    nor    the    baby    suffered    any    complications   during   the
delivery.    Coleman




     5
      The   district    court   recognized    that   Coleman   was
“understandably uncooperative” because she believed that her child
was about to be born yet was unable to obtain any assistance from
the nursing staff. See Coleman v. Rahija, No. 4-91-CV-50260, slip
op. at 9 n.6 (S.D. Iowa Jan. 2, 1996).

                                              -6-
returned to IMCC on February 18, 1991, and the baby was later released from
the hospital to the care of Coleman’s mother.


      On March 3, 1991, Coleman completed a form complaint used by
prisoners to file complaints under the Civil Rights Act, 42 U.S.C. § 1983,
alleging that Rahija violated Coleman’s Eighth Amendment right to be free
from cruel and unusual punishment by being deliberately indifferent to
Coleman’s complaints that she was in labor, which caused her to suffer both
physically and emotionally.      Coleman’s complaint was filed in the United
States District Court for the Southern District of Iowa on April 29, 1991.


      On September 27-28, 1994, this matter was tried to the district
court, sitting without a jury.          The case remained open for further
depositions and was completed on April 10, 1995.          The district court held
that Rahija’s conduct deprived Coleman “‘of the minimal civilized measure
of life’s necessities’ afforded her by the Eighth Amendment,” id. at 19-20,
quoting Whitnack v. Douglas County, 16 F.3d 954, 957 (8th Cir. 1994), and
awarded Coleman $1,000.00 in actual damages and $3,500.00 in punitive
damages, id. at 24.       The district court held that, while some evidence
suggested that Coleman should have been taken to the University at 7:00
p.m. on February 15, 1991, the greater weight of the evidence indicated
that, at 9:30 p.m., a reasonable person would have concluded that Coleman
was in labor and in need of proper medical attention provided by the
University.    Id.   at   21.    The   district   court    held   that   Rahija   was
accountable for Coleman’s pain and suffering between 9:30 p.m. and 11:30
p.m., when Coleman was finally transferred to the University.              Id.    The
district court further held that Rahija’s conduct in delaying Coleman’s
transfer to the University rose to the level of callousness and warranted
punitive damages to prevent such an occurrence in the future.            Id. at 23-
24.   This appeal followed.




                                       -7-
                                II. Discussion


       To prevail on an Eighth Amendment claim, an inmate must show both an
objective element, that the deprivation was sufficiently serious, and a
subjective element, that the defendant acted with a sufficiently culpable
state of mind.     Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir. 1993),
citing Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).           In a deprivation of
medical care case, an inmate must show that the prison official was
deliberately indifferent to the inmate’s serious medical needs.           Camberos
v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995).           In order to succeed, an
inmate must show both that he or she had an objectively serious medical
need and that the defendant knew of and disregarded that need.           Miller v.
Schoenen, 75 F.3d 1305, 1309 (8th Cir. 1996), citing Estelle v. Gamble, 429
U.S. 97, 105 (1976), and Farmer v. Brennan, 511 U.S. 825, 837 (1994)
(Farmer).    Each step of this inquiry is fact-intensive, and we review the
district court’s factual conclusions for clear error.            Jensen v. Clarke,
94 F.3d 1191, 1197-98 (8th Cir. 1996).


A.     Serious Medical Need


       The initial question presented in this case is whether the district
court’s     finding that Coleman had a serious medical need is clearly
erroneous.     A serious medical need is “one that has been diagnosed by a
physician as requiring treatment, or one that is so obvious that even a
layperson would easily recognize the necessity for a doctor’s attention.”
Camberos v. Branstad, 73 F.3d at 176.         When an inmate alleges that a delay
in   medical   treatment   constituted    a    constitutional    deprivation,   “the
objective seriousness of the deprivation should also be measured by
reference to the effect of delay in treatment.”        Crowley v. Hedgepeth, 109




                                         -8-
F.3d 500, 502 (8th Cir. 1997).     An inmate’s failure to place verifying
medical evidence in the record to establish the detrimental effect of delay
in medical treatment precludes a claim of deliberate indifference to
medical needs.   Id.


       In this case, the district court found that Coleman was experiencing
pre-term labor and concluded that her condition was sufficiently serious
to constitute a serious medical need.     Specifically, the district court
found that Coleman’s medical records indicated that she had a propensity
of rapid labor and delivery; she was exhibiting some sign of possible labor
in the early afternoon on February 15, 1991; Rahija noted that Coleman was
in “possible early labor” at 9:30 p.m.; and Coleman believed the matter
sufficiently serious to continue seeking medical treatment.   Coleman at 13-
14.   The district court also recognized six factors which might signal pre-
term labor, five of which could be determined by an external examination,
and found that Coleman had four of the five observable factors.   Id. at 16-
17.   These four factors included: (1) an increase in vaginal discharge; (2)
a “bloody show”; (3) uterine contractions six minutes apart; and (4)
abdominal pain possibly attributable to a tightening of her pelvis and
earlier complaints of lower back pain.    Id.   The district court was also
persuaded that had Rahija performed a vaginal examination of Coleman, there
would have been evidence of progressive dilatation and effacement of the
cervix.   Id. at 17.
       Rahija argues that the district court’s finding that Coleman had a
serious medical need is clearly erroneous.   Rahija cites Boxwell v. County
of Sherburne, 849 F.2d 1117 (8th Cir. 1988), for the proposition that
pregnancy alone is not necessarily a serious medical need and claims that
Coleman failed to present evidence of unusual circumstances related to her
pregnancy to raise it to the level of a serious medical need.        Rahija
contends that Coleman was




                                    -9-
not in active labor until 11:25 p.m. on February 15, 1991, because, based
on Coleman’s previous precipitous deliveries, had she been in labor at 9:30
p.m., the baby would have been born before 12:20 a.m.            Rahija also claims
that the district court clearly erred in finding that Coleman complained
of back pain at approximately 10:30 a.m. that day because the medical
records   indicate   that    Coleman      reported    “[b]leeding   again    -   back
uncomfortable but no pains.”     Brief for Appellant at 5, citing Appendix at
325.


       Based on the evidence presented at trial and relied upon by the
district court, we conclude that the relevant factual findings of the
district court, as outlined above, are not clearly erroneous.                While a
woman’s pregnancy is generally not, alone, a serious medical need, Coleman
presented evidence of her previous rapid labors and premature deliveries
to establish a substantial risk of pre-term labor.          See Boxwell v. County
of Sherburne, 849 F.2d at 1122 (risk of miscarriage where pretrial detainee
was six and one-half months into problem pregnancy, was bleeding, had
previously fainted, and had history of rapid labor).             A layperson would
have recognized the necessity for a doctor’s attention at 9:30 p.m.              See
Camberos v. Branstad, 73 F.3d at 176 (a serious medical need is one that
is so obvious that a layperson would recognize the necessity for a doctor’s
attention).    Also,   based   on   the    district    court’s   factual    findings,
Coleman’s symptoms satisfied the requirements for transfer as set forth by
the University physicians.     See id. (a serious medical need is one that has
been diagnosed by a physician as requiring treatment).           We therefore hold
that the district court did not clearly err in concluding that Coleman’s
physical condition constituted a serious medical need.
       We also hold that Coleman presented sufficient “verifying medical
evidence” that Rahija “ignored a critical or escalating situation or that
the delay posed a substantial risk of serious




                                       -10-
harm” for her claim to succeed.     See Beyerbach v. Sears, 49 F.3d 1324, 1327
(8th Cir. 1995) (inmate’s failure to present verifying medical evidence
constituted failure to establish objective component of claim); see also
Crowley v. Hedgepeth, 109 F.3d at 502.        Specifically, Coleman presented
expert testimony that the urge to push during the delivery process is an
involuntary reaction, see Coleman at 18, indicating that Coleman, in fact,
had been in labor, see Appendix at 48 (deposition testimony of Dr. Paul
Loeffelholz),6 and that the delay in her treatment posed a substantial risk
of serious harm.


B.     Deliberate Indifference


       Having held that the district court did not clearly err in finding
that Coleman’s condition constituted a serious medical need, we now address
the   question   whether   the   district   court’s   finding   that   Rahija   was
deliberately indifferent to Coleman’s serious medical need is clearly
erroneous.   This question, like the first step in our analysis, is a
question of fact reviewed for clear error.        Jensen, 94 F.3d at 1198.       To
satisfy this subjective element, Farmer requires a finding of actual
knowledge on the part of the defendant.7     Jensen v. Clarke, 94 F.3d at 1195
(failure-to-protect case applying same two-step analysis).               A prison
official may be held liable under the Eighth Amendment if he or she knows
that an inmate faces a substantial risk of serious harm and




      6
      Dr. Paul Loeffelholz, the clinical director for IMCC and
medical director for the Iowa Department of Corrections, testified
that “bearing down” is a voluntary activity to help expel the fetus
once the cervix is fully dilated. Appendix at 48.
      7
      Although Farmer v. Brennan, 511 U.S. 825 (1994), is a
conditions-of-confinement case, the analytical model it provides
applies equally to deprivation of medical care cases. Beyerbach v.
Sears, 49 F.3d 1324, 1326 n.1 (8th Cir. 1995).

                                      -11-
disregards that risk by failing to take reasonable measures to abate it.
Farmer, 511 U.S. at 847.   “[T]he failure to treat a medical condition does
not constitute punishment within the meaning of the Eighth Amendment unless
prison officials knew that the condition created an excessive risk to the
inmate’s health and then failed to act on that knowledge.”     Long v. Nix,
86 F.3d 761, 765 (8th Cir. 1996).   Moreover, “an Eighth Amendment claimant
need not show that a prison official acted or failed to act believing that
harm actually would befall an inmate; it is enough that the official acted
or failed to act despite his [or her] knowledge of a substantial risk of
serious harm.”     Farmer, 511 U.S. at 842.   The factual determination that
a prison official had the requisite knowledge of a substantial risk may be
inferred from circumstantial evidence or from the very fact that the risk
was obvious.     Id.

      For example, if an Eighth Amendment plaintiff presents
      evidence showing that a substantial risk [to the
      inmate’s health] was longstanding, pervasive, well-
      documented, or expressly noted by prison officials in
      the past, and the circumstances suggest that the
      defendant-official being sued had been exposed to
      information concerning the risk and thus must have known
      about it, then such evidence could be sufficient to
      permit a trier of fact to find that the defendant-
      official had actual knowledge of the risk.

Id. at 842-43 (internal quotations omitted).
      The district court, in this case, concluded that Rahija had actual
knowledge of Coleman’s serious medical need.    The district court based its
finding on the documentation in Coleman’s medical records of her previous
precipitous labors, the IMCC officials’ election to keep Coleman at IMCC
until after delivery because of her medical history, Rahija’s notation that
Coleman might have been in possible early labor, and Coleman’s objective
symptoms that she was experiencing pre-term labor.        Coleman at 14-15,
citing Farmer,




                                    -12-
511 U.S. at 842 (“a factfinder may conclude that a prison official knew of
a substantial risk from the very fact that the risk was obvious”).


        Rahija argues that the district court clearly erred in finding that
she had the requisite knowledge to constitute deliberate indifference.
Rahija claims that Coleman did not have painful, regular contractions less
than    ten   minutes   apart,   increased   heavy   bleeding,   or   bleeding   with
contractions until 11:25 p.m., at which point Rahija determined that
Coleman should be sent to the University.        Thus, Rahija contends that she
was    not deliberately indifferent to Coleman’s condition because her
treatment of Coleman was consistent with the University physician’s (Dr.
Driscoll’s) advice.


        In this case, the district court’s conclusion that Nurse Rahija had
actual knowledge based on the obviousness of Coleman’s serious medical need
is not clearly erroneous.        Coleman’s propensity for precipitous labor and
premature delivery was well-documented and expressly noted by prison
officials in Coleman’s medical records, to which Rahija had been exposed,
and constituted the sole reason for Coleman’s placement at IMCC.          From this
evidence, a trier of fact could have found that Rahija had actual knowledge
of the risk of pre-term labor.       See Farmer, 511 U.S. at 842-43; Jensen, 94
F.3d at 1198.     We therefore hold that the district court did not clearly
err in finding that Rahija’s unnecessary delay in transferring Coleman to
the University constituted deliberate indifference to Coleman’s serious
medical need.    See Johnson-El v. Schoemehl, 878 F.2d 1043, 1055 (8th Cir.
1989) (“Delay in the provision of treatment or in providing examinations
can violate inmates’ rights when the inmates’ ailments are medically
serious or painful in nature.”).




                                        -13-
C.     Compensatory Damages


       Compensatory damages may include not only out-of-pocket loss and
other monetary harms, but also such injuries as impairment of reputation,
personal humiliation, and mental anguish and suffering.   Memphis Community
Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986) (Stachura).   Specifically,
mental and emotional distress, which include mental suffering and emotional
anguish, constitute compensable injury under § 1983.   Carey v. Piphus, 435
U.S. 247, 264 & n.20 (1978).       While such injuries are essentially
subjective, they may be evidenced by the plaintiff’s conduct and observed
by others.   Id. at 264 n.20.   Additionally, evidence of physical pain and
suffering may support an award of compensatory damages in excess of any
actual out-of-pocket medical expenses.     Jackson v. Crews, 873 F.2d 1105,
1109 (8th Cir. 1988).


       Rahija argues that the record does not support the district court’s
finding that Coleman was subjected to pain and suffering from 9:30 p.m.
until 11:30 p.m.   Instead, Rahija suggests that Coleman experienced nothing
different from what women endure during childbirth and that Coleman had
access to a television and a bed as if she was in a hospital.           She
concludes that had she transferred Coleman to the University at 9:30 p.m.,
as suggested by the district court, Coleman would have experienced the same
labor in the hospital as she did in her living unit, and, therefore, there
was nothing unconstitutional about where Coleman experienced labor or how
Rahija treated her.
       We disagree and hold that the evidence supports the district court’s
award of compensatory damages for Coleman’s physical pain and suffering and
mental anguish and suffering.    Fortunately, neither Coleman nor her baby
suffered any complications during the delivery at the University.   However,
the fact remains that,




                                    -14-
because of Rahija’s unnecessary delay, Coleman was subjected to “a great
deal of fear and physical suffering [which] accompanied the prospect of
having a baby on the floor of a penal institution,”   Coleman at 21, without
the appropriate medical attention.    We therefore hold that the district
court did not clearly err in finding that Coleman suffered a compensable
injury under § 1983.


D.    Punitive Damages


      In a   §   1983 case, both compensatory and punitive damages are
available upon proper proof.     Cunningham v. City of Overland, 804 F.2d
1066, 1069 (8th Cir. 1986), citing Stachura, 477 U.S. at 306 & n.9.     But
unlike compensatory damages, which are mandatory and are awarded as a
matter of right once liability is found, punitive damages are awarded or
rejected in a particular case at the discretion of the fact finder once
sufficiently serious misconduct by the defendant is shown.   Smith v. Wade,
461 U.S. 30, 52 (1983); McKinnon v. Kwong Wah Restaurant, 83 F.3d 498, 508
(1st Cir. 1996) (Title VII case).   Punitive damages are awarded to “punish
the defendant for his [or her] willful or malicious conduct and to deter
others from similar behavior.”   Stachura, 477 U.S. at 306 n.9.   The focus,
in determining the propriety of punitive damages, is on the intent of the
defendant, Cunningham v. City of Overland, 804 F.2d at 1070, and whether
the defendant’s conduct is of the sort that calls for deterrence and
punishment over and above that provided by compensatory awards.    Smith v.
Wade, 461 U.S. at 54.    Punitive damages are appropriate in a § 1983 case
“‘when the defendant’s conduct is shown to be motivated by evil motive or
intent, or when it involves reckless or callous indifference to the
federally protected rights of others.’” Walters v. Grossheim, 990 F.2d 381,
385 (8th Cir. 1993), quoting Smith v. Wade, 461 U.S. at 56.




                                    -15-
      To impose a punitive award in this case, the district court was
required to find not only that Rahija’s conduct met the callousness
threshold, which is a question of ultimate fact, but also that her conduct
merited a punitive award of $3,500 in addition to the compensatory award,
which is a discretionary moral judgment.       Smith v. Wade, 461 U.S. at 52.
Applying this standard, the district court awarded Coleman $3,500.00 in
punitive damages “so that prison officials recognize the seriousness of
this lack of action and guard against it in the future.”        Coleman at 24.


      A finding of deliberate indifference to a serious medical need, while
establishing liability under § 1983, does not necessitate a finding of
callous   indifference   warranting   punitive   damages.    See     Standley   v.
Chilhowee R-IV Sch. District, 5 F.3d 319, 323 (8th Cir. 1993) (defendant
was liable under § 1983 for violating plaintiff’s First Amendment rights,
but there was insufficient evidence that defendant’s conduct rose to the
level of “evil motive” or “reckless or callous indifference” to justify
punitive damages); see also Cornell v. Woods, 69 F.3d 1383, 1391 (8th Cir.
1995) (prison officials’ conduct in punishing inmate for exercising his
First Amendment rights established liability under § 1983 but did not
warrant imposition of punitive damages); Ivey v. Wilson, 832 F.2d 950, 956
(6th Cir. 1987) (prison officials’ acts violated prisoner’s due process
rights and gave rise to § 1983 liability, but punitive damages award was
improper because there was no evidence that defendants “were acting in bad
faith” or “harbored any ill will” towards plaintiff); Walters v. City of
Atlanta, 803 F.2d 1135, 1147 (11th Cir. 1986) (upholding jury’s finding
that “defendants were responsible for the racial discrimination” plaintiff
suffered, but vacating punitive damages award because the record did not
show that defendants “acted with either the requisite ill will or callous
disregard   of   [plaintiff’s]   federally   protected   rights”);    Lavicky   v.
Burnett, 758 F.2d 468, 477




                                      -16-
(10th Cir. 1985) (unlawful search and seizure and taking of
plaintiff’s property without a hearing gave rise to § 1983 liability, but
punitive damages award was properly set aside because “there was no
evidence of malice, wantonness, or oppressiveness”), cert. denied 474 U.S.
1101 (1986); Soderbeck v. Burnett County, 752 F.2d 285, 289 (7th Cir.)
(plaintiff’s showing of political dismissal was sufficient for compensatory
damages, but not punitive damages), cert. denied 471 U.S. 1117 (1985);
Hernandez-Terado v. Artau, 874 F.2d 866, 872 (1st Cir. 1989) (same).   After
reviewing the evidence presented at trial, we hold that Rahija’s conduct
in this case was not sufficiently egregious to justify the imposition of
punitive damages.    See Cornell v. Woods, 69 F.3d at 1391.   Coleman admits
that Rahija testified that she relied on, and attempted to follow, the
University physicians’ instructions in caring for Coleman.     See Brief for
Appellee at 27, 28 n.12.    While Rahija is liable under § 1983 for her delay
in treating Coleman, her conduct does not rise to the level calling for
punishment and deterrence over and above that provided by the compensatory
award.    See Smith v. Wade, 461 U.S. at 54; see also Stachura, 477 U.S. at
310 (“Section 1983 presupposes that damages that compensate for actual harm
ordinarily suffice to deter constitutional violations.”).       The facts of
this     case illustrate the difference between conduct justifying mere
liability under the Eighth Amendment and conduct justifying punitive
damages under § 1983.    Because the district court abused its discretion in
awarding punitive damages over and above the compensatory award, we vacate
the punitive damages award.


                               III. Conclusion


         Accordingly, the punitive damages award is vacated and the order of
the district court is affirmed in all other respects.




                                     -17-
FLOYD   R.   GIBSON,    Circuit Judge, concurring in part and dissenting
        in part.



        Though I am in full accord with the Court's decision to affirm the
imposition of compensatory damages against Nurse Ruth Rahija, I cannot
agree that the district court's award of punitive damages should be
reversed.    In my view, the rather startling and disturbing facts of this
case reveal the district court did not commit clear error when it found
that Rahija acted with "callous indifference to the federally protected
rights of others."      Smith v. Wade, 461 U.S. 30, 56 (1983).   Furthermore,
I believe the district court correctly determined that Nurse Rahija's
behavior was "simply inexcusable" and of a type that "must be punished in
an appropriate way so that prison officials recognize the seriousness of
this lack of action and guard against it in the future."          Coleman v.
Rahija, No. 4-91-CV-50260, at 24 (S.D. Iowa Jan. 2, 1996); see also Smith,
461 U.S. at 54 ("The focus is on the character of the tortfeasor's conduct
-- whether it is of the sort that calls for deterrence and punishment over
and above that provided by compensatory awards.").         As a result, I am
unable to conclude that the district court abused its discretion when it
deemed punitive damages appropriate.        For these reasons, I respectfully
dissent from that portion of the Court's opinion vacating the district
court's punitive damages award.


        A true copy.

              Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -18-